          Case 1:18-cv-00968-TSC Document 21 Filed 05/12/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  JUDICIAL WATCH, INC., et al.,

                 Plaintiffs,

                          v.                           Civil Action No. 18-0968 (TSC)

  U.S. DEPARTMENT OF STATE,

                 Defendant.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated March 4, 2019, the parties provide the

following status report to apprise the Court of their progress toward resolving this Freedom of

Information Act (“FOIA”) case, in which Plaintiffs seek, among other things, records of

communications between certain former State Department officials and British national

Christopher Steele or his company.

       As previously reported by the parties (see ECF No. 20), State completed its processing of

Plaintiff’s FOIA request on February 20, 2020. On March 25, 2020, Plaintiff requested that

State provide a Vaughn index of certain withholdings. However, due to the impact on

government operations caused by the COVID-19 (coronavirus) pandemic, State is currently

unable to access records relevant to this litigation. These records are stored on a State classified

computer network, which is accessible only from a Department workplace. Because State

employees responsible for processing FOIA requests are currently working remotely due to the

pandemic, they cannot access these records until they are able to safety return to the office.

       In light of the above, the parties intend to further confer regarding updates on the status

of State’s operations and the timeframe for providing a Vaughn index. Accordingly, the parties
          Case 1:18-cv-00968-TSC Document 21 Filed 05/12/20 Page 2 of 2




respectfully request that the parties be permitted to file another status report by July 13, 2020.

Dated: May 12, 2020                    Respectfully submitted,


                               By:     s/ Michael Bekesha
                                       Michael Bekesha
                                       D.C. Bar No. 995749
                                       JUDICIAL WATCH, INC.
                                       425 Third Street SW, Suite 800
                                       Washington, DC 20024
                                       Phone: (202) 646-5172

                                       Counsel for Plaintiffs

                                       TIMOTHY J. SHEA, D.C. Bar. No. 437437
                                       United States Attorney

                                       DANIEL F. VAN HORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                               By:      /s/ Christopher C. Hair
                                       CHRISTOPHER C. HAIR, PA Bar No. 306656
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2541
                                       christopher.hair@usdoj.gov

                                       Counsel for Defendants




                                                  2
